The Best of America® Successor SM Nationwide Life Insurance Company Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account The date of this prospectus is May 1, 2007. This prospectus contains basic information you should understand about the contracts before investing – the annuity contract is the legally binding instrument governing the relationship between you and Nationwide should you choose to invest.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2007) which contains additional information about the contracts and the variable account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 30.For general information or to obtain free copies of the Statement of Additional Information, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov.Information about this and other Best of America products can be found at: www.nationwide.com. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC, NCUSIF, or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the contract. · AIM Dynamics Fund: Investor Class · AIM Small Cap Growth Fund: Investor Class · American Century Growth: Investor Class · American Century Income & Growth: Advisor Class · American Century Short Term Government: Investor Class · American Century Ultra: Investor Class · American Century Variable Portfolios, Inc. – American Century VP International Fund: Class IV† · Dreyfus Appreciation Fund, Inc. · Dreyfus Premier Balanced Opportunity Fund: Class Z · Federated High Yield Trust* · Federated Income Securities Trust – Federated Intermediate Corporate Bond Fund: Institutional Service Shares · Fidelity Advisor Equity Growth Fund: Class A · Fidelity Advisor Equity Income Fund: Class A* · Fidelity Advisor Growth Opportunities Fund: Class A · Fidelity Variable Insurance Products Fund – VIP Overseas Portfolio: Service Class 2R† · Franklin Balance Sheet Investment Fund: Class A · Franklin Mutual Series Fund, Inc. – Mutual Shares Fund: Class A* · Franklin Small-Mid Cap Growth Fund: Class A · Franklin Templeton Variable Insurance Products Trust – Templeton Foreign Securities Fund: Class 3† · Nationwide Bond Index Fund: Class A · Nationwide® Fund: Class D · Nationwide Government Bond Fund: Class D · Nationwide Growth Fund: Class A · Nationwide Large Cap Value Fund: Class A · Nationwide Mid Cap Market Index Fund: Class A · Nationwide Money Market Fund: Service Class · Nationwide NMF Investor Destinations Funds: Service Class Ø Nationwide NMF Investor Destinations Conservative Fund: Service Class Ø Nationwide NMF Investor Destinations Moderately Conservative Fund: Service Class 1 Ø Nationwide NMF Investor Destinations Moderate Fund: Service Class Ø Nationwide NMF Investor Destinations Moderately Aggressive Fund: Service Class Ø Nationwide NMFInvestor Destinations Aggressive Fund: Service Class · Nationwide S&P 500® Index Fund: Service Class · Nationwide Small Cap Index Fund: Class A · Nationwide Variable Insurance Trust – J.P. Morgan NVIT Balanced Fund: Class I · Neuberger Berman Genesis Fund: Trust Class · Neuberger Berman Socially Responsive Fund: Trust Class · Oppenheimer Capital Appreciation Fund: Class A · Oppenheimer Champion Income Fund: Class A* · Oppenheimer Strategic Income Fund: Class A* · Oppenheimer Variable Account Funds – Oppenheimer Global Securities Fund/VA: Class 4† · PIMCO Total Return Fund: Class A · Putnam Voyager Fund: Class A · Van Kampen Growth & Income Fund: Class A* · Van Kampen Mid Cap Growth Fund: Class A* · Waddell & Reed Advisors Small Cap Fund: Class A · Wells Fargo Advantage Growth Fund: Investor Class The following underlying mutual fund is only available in contracts for which good order applications were received before January 12, 2007: · Van Kampen Real Estate Securities Fund: Class A* The following underlying mutual funds are only available in contracts for which good order applications were received before May 24, 2004: · Janus Fund* · Janus Twenty Fund* The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2004: · Dreyfus Premier Third Century Fund, Inc.: Class Z · Janus Adviser Balanced Fund: Class S* · Nationwide Small Cap Fund: Class A · Nationwide Value Opportunities Fund: Class A · Wells Fargo Advantage Common Stock Fund: Class Z · Wells Fargo Advantage Growth and Income Fund: Investor Class · Wells Fargo Advantage Mid Cap Growth Fund: Class Z The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2003: · AIM Basic Balanced Fund: Investor Class · Federated Bond Fund: Class F* Shares · Federated Equity Income Fund, Inc.: Class F Shares · Fidelity Advisor Balanced Fund: Class A · Fidelity Advisor High Income Advantage Fund: Class T* · Lazard Small Cap Portfolio: Open Shares · Nationwide Bond Fund: Class D · Neuberger Berman Guardian Fund: Trust Class · Neuberger Berman Partners Fund: Trust Class The following underlying mutual funds are only available in contracts for which good order applications were received before October 2, 2000: · Dreyfus Emerging Leaders Fund · Janus Worldwide Fund Effective May 1, 2004, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: · American Century International Growth: Advisor Class · Fidelity Advisor Overseas Fund: Class A · Janus Adviser International Growth Fund: Class S* · Janus Adviser Worldwide Fund: Class S* · Nationwide International Index Fund: Class A · Oppenheimer Global Fund: Class A · Putnam International Equity Fund: Class A · Templeton Foreign Fund: Class A Effective December 19, 2003, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: · Nationwide Growth Fund: Class D †These underlying mutual funds assess a short-term trading fee *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account ("variable account") may be allocated to the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction
